  Case 19-05072        Doc 33    Filed 04/09/20 Entered 04/09/20 09:31:50          Desc Main
                                   Document     Page 1 of 7


                        UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 In Re:
                                                    Case No. 1:19-bk-05072

 LAURIE ROSE CRANE                                  Chapter 13

                                                    Honorable Donald R. Cassling
                                 Debtor(s)

                                    NOTICE OF MOTION

 To:      Cavalry SPV I, LLC                        Law Office of Keith S. Shindler, Ltd.
          500 Summit Lake Drive, Suite 400          1990 East Algonguin Road, Suite 180
          Valhalla, New York 10595                  Schaumburg, Illinois 60173

       PLEASE TAKE NOTICE that on April 30, 2019 at 9:30 a.m., the undersigned will appear
before the Honorable Donald R. Cassling at the Everett McKinley Dirksen United States
Courthouse, 219 South Dearborn Street, Courtroom 619, Chicago, Illinois and will then and there
present DEBTOR’S MOTION FOR THE IMPOSITION OF SANCTIONS FOR THE
WILLFUL VIOLATION OF THE AUTOMATIC STAY, at which time you may appear, if
you so choose.

       A party who objects to this motion and wants it to be called must file a Notice of
Objection no later than two (2) business days before the presentment date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion without a hearing before the date
of presentment.

                                                          /s/ Joseph S. Davidson

                                                          Mohammed O. Badwan
                                                          Joseph S. Davidson
                                                          SULAIMAN LAW GROUP, LTD.
                                                          2500 South Highland Avenue
                                                          Suite 200
                                                          Lombard, Illinois 60148
                                                          +1 630-575-8181
                                                          mbadwan@sulaimanlaw.com
                                                          jdavidson@sulaimanlaw.com
  Case 19-05072      Doc 33     Filed 04/09/20 Entered 04/09/20 09:31:50            Desc Main
                                  Document     Page 2 of 7


                               CERTIFICATE OF SERVICE

        I, Joseph S. Davidson, an attorney, hereby certify that on April 9, 2020, DEBTOR’S
MOTION FOR THE IMPOSITION OF SANCTIONS FOR THE WILLFUL VIOLATION
OF THE AUTOMATIC STAY was filed with the Clerk of the Court of the United States
Bankruptcy Court for the Northern District of Illinois by using the CM/ECF system. I have mailed
this document by United States Postal Service First Class Mail, postage prepaid to:

                                    Cavalry SPV I, LLC
                              500 Summit Lake Drive, Suite 400
                                  Valhalla, New York 10595

                            Law Office of Keith S. Shindler, Ltd.
                            1990 East Algonguin Road, Suite 180
                                Schaumburg, Illinois 60173

                                                           /s/ Joseph S. Davidson
  Case 19-05072        Doc 33     Filed 04/09/20 Entered 04/09/20 09:31:50            Desc Main
                                    Document     Page 3 of 7


                        UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 In Re:
                                                       Case No. 1:19-bk-05072

 LAURIE ROSE CRANE                                     Chapter 13

                                                       Honorable Donald R. Cassling
                                   Debtor(s)

                DEBTOR’S MOTION FOR THE IMPOSITION OF SANCTIONS
               FOR THE WILLFUL VIOLATION OF THE AUTOMATIC STAY

          LAURIE ROSE CRANE (“Debtor"), through counsel, SULAIMAN LAW GROUP, LTD.,

pursuant to 11 U.S.C. § 362(k), moves for the imposition of sanctions against CAVALRY SPV I,

LLC (“Cavalry”) and LAW OFFICE OF KEITH S. SHINDLER, LTD. D/B/A SHINDLER &

JOYCE (“Shindler & Joyce”) (collectively, the “Respondents”) for the willful violation of the

automatic stay. In support thereof, Debtor states as follows:

                                         JURISDICTION

          1.    Under 28 U.S.C. § 1334(a), the federal district courts have “original and exclusive

jurisdiction” of all cases under title 11 of the United States Code (the “Bankruptcy Code”), 28

U.S.C. § 1334(a), but the district courts may refer these cases to the bankruptcy judges for their

districts, 28 U.S.C. § 157(a).

          2.    The District Court for the Northern District of Illinois has made such a reference of

all of its bankruptcy cases. N.D. Ill. Internal Operating Procedure 15(a).

          3.    A bankruptcy judge to whom a case has been referred may enter final judgment on

any “core proceedings” arising under the Bankruptcy Code. 28 U.S.C. § 157(b)(1).
  Case 19-05072        Doc 33     Filed 04/09/20 Entered 04/09/20 09:31:50            Desc Main
                                    Document     Page 4 of 7


       4.        The automatic stay in bankruptcy cases arises under § 362(a) of the Code, and its

enforcement arises under §§ 105(a) and 362(k).

       5.        The debtor’s motion for enforcement of the automatic stay therefore gives rise to a

core proceeding, which the bankruptcy court may finally adjudicate. See In re Death Row Records,

Inc., 2012 Bankr. LEXIS 1227, 2012 WL 952292, at *11 (B.A.P. 9th Cir. 2012) (“A determination

of whether there has been a stay violation is … a core proceeding.”).

                                         BACKGROUND

       6.        On June 5, 2015, Cavalry obtained judgment in amount of $8,024.22 against Debtor

in state court proceedings in Cook County, Illinois.

       7.        On February 27, 2019, Debtor initiated a bankruptcy case by filing a voluntary

petition for relief under Chapter 13 of the Bankruptcy Code. See Doc. #1.

       8.        The schedules filed by Debtor listed Cavalry as well as Cavalry in care of Shindler

& Joyce on Schedules E/F: Creditors Who Have Unsecured Claims. Doc. #1 at 22.

       9.        Cavalry received notice by electronic transmission on or around March 1, 2019.

Doc. #12 at 3.

       10.       On March 1, 2019, Cavalry filed a proof of claim (Claim 1-1) on another account.

See Claim 1-1.

       11.       Shindler & Joyce received notice by first class mail on or around March 2, 2019.

Doc. #13 at 3.

       12.       On March 13, 2019, Shindler & Joyce, on behalf of Cavalry, recorded a

memorandum of judgment with the Cook County Recorder of Deeds thereby imposing a judgment

lien against Debtor’s residence located at 5858 North Sheridan Road, Apartment 908, Chicago,

Illinois 60660-4919.
  Case 19-05072       Doc 33     Filed 04/09/20 Entered 04/09/20 09:31:50             Desc Main
                                   Document     Page 5 of 7


        13.    The Memorandum of Judgment stated that the judgment was rendered on June 5,

2015.

        14.    Neither Cavalry nor Shindler & Joyce sought relief from the automatic stay in order

to record Cavalry’s memorandum of judgment against Debtor’s property.

        15.    The automatic stay is one of the fundamental debtor protections provided by the

bankruptcy laws. It gives the debtor a breathing spell from her creditors. It stops all collection

efforts, all harassment, and all foreclosure actions. It permits the debtor to attempt a repayment or

reorganization plan, or simply to be relieved of the pressures that drove him into bankruptcy.

        16.    Respondents’ unlawful conduct deprived Debtor of one of her fundamental rights

and led Debtor to believe her bankruptcy was for naught.

        17.    Respondents’ unlawful conduct caused anxiety, cloud on title, confusion, as well

as mental anguish.

                                          ARGUMENT

        18.    Section 362 of the Bankruptcy Code governs the automatic stay.

        19.    Section 362(a) states that “a petition filed under section 301 … of this title …

operates as a stay, applicable to all entities….” 11 U.S.C. § 362(a).

        20.    Under § 362(a)(4), a creditor is prohibited from taking “any act to create, perfect,

or enforce any lien against property of the estate[.]” 11 U.S.C. § 362(a)(4).

        21.    Respondents’ recording of memorandum of judgment was an act to create a lien on

property owned by Debtor in Cook County, Illinois. 735 ILCS 5/12-101.

        22.    The document served no other function.

        23.    A memorandum of judgment is a collection tool under Illinois law.
  Case 19-05072        Doc 33      Filed 04/09/20 Entered 04/09/20 09:31:50                Desc Main
                                     Document     Page 6 of 7


        24.     The filing of a memorandum of judgment evidences the existence of a final money

judgment upon which execution may issue and creates a lien on all real property titled in the name

of the judgment debtor in the county of recording. 735 ILCS § 5/12-101; Dunn v. Thompson, 174

Ill.App.3d 944, 947, 529 N.E.2d 297, 299, 124 Ill. Dec. 477, 479 (1988).

        25.     Any property owned by Debtor in Cook County would have been property of the

estate. 11 U.S.C. §§ 541(a)(1), 1306.

        26.     Thus, Respondents committed an act to create a lien on property of the estate in

violation of the automatic stay.

        27.     “A willful violation does not require specific intent to violate the stay; it is sufficient

that the creditor takes questionable action despite the awareness of a pending bankruptcy

proceeding.” In re Radcliffe, 563 F.3d 627, 631 (7th Cir. 2009) (citing Price v. United States (In

re Price), 42 F.3d 1068 (7th Cir. 1994)); see also In re Swindle, 584 B.R. 259, 264 (Bankr. N.D.

Ill. 2018) (Cox, J).

        28.     Respondents undeniably acted intentionally with knowledge of Debtor’s

bankruptcy case.

        29.     Section 362(k)(1) of the Bankruptcy Code provides in relevant part as follows:

“[A]n individual injured by any willful violation of a stay provided by [Section 362(a)] … shall

recover actual damages, including costs and attorneys’ fees, and, in appropriate circumstances,

may recover punitive damages. 11 U.S.C. § 362(k).

        30.     The general rule is that acts taken in violation of the automatic stay are deemed

void ab initio. In re Enyedi, 371 B.R. 327, 334 (Bankr. N.D. Ill. 2007) (collecting cases).

        WHEREFORE, Debtor requests the following relief:
 Case 19-05072         Doc 33   Filed 04/09/20 Entered 04/09/20 09:31:50        Desc Main
                                  Document     Page 7 of 7


      1.     find that Cavalry and Shindler & Joyce willfully violated the automatic stay when

             they recorded Cavalry’s memorandum of judgment;

      2.     declare Cavalry’s judgment lien void ab initio;

      3.     award actual damages, including costs and attorneys’ fees, and punitive damages;

             and

      4.     award of such other relief as this Court deems just and proper

Dated: April 9, 2020                              Respectfully submitted,

                                                  LAURIE ROSE CRANE

                                                  By: /s/ Joseph S. Davidson

                                                  Mohammed O. Badwan
                                                  Joseph S. Davidson
                                                  SULAIMAN LAW GROUP, LTD.
                                                  2500 South Highland Avenue
                                                  Suite 200
                                                  Lombard, Illinois 60148
                                                  +1 630-575-8181
                                                  mbadwan@sulaimanlaw.com
                                                  jdavidson@sulaimanlaw.com
